Citation Nr: 1629624	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 27, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2012, the Veteran testified at a Videoconference Board hearing before a Veterans Law Judge (VLJ).  In May 2016, the Veteran was advised that the VLJ who presided at the November 2012 Videoconference Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In a response received in June 2016, the Veteran indicated that she did not wish to appear at another Board hearing.  As such, the Board may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

This case was previously before the Board in October 2015.  In the October 2015 decision, the Board remanded the matter to refer the issue of entitlement to a TDIU prior to February 27, 2012 to the Under Secretary for Benefits or the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b) (2015).  While this action has been undertaken, the Board finds that another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of a TDIU prior to February 27, 2012.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

For the period on appeal prior to February 27, 2012, the Veteran did not meet the criteria for eligibility for a TDIU under 38 C.F.R. § 4.16(a).  From June 5, 2008 through May 27, 2010, the Veteran was service connected for chronic sinusitis (10 percent) and lumbar strain with degenerative joint disease and intervertebral disc syndrome (10 percent), with a combined rating of 20 percent.  From May 28, 2010, through February 26, 2012, the Veteran was granted entitlement to service connection for migraines (30 percent), hemorrhoids (20 percent), digestive disorder manifested by symptoms or irritable colon syndrome associated with hemorrhoids (10 percent), and a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids (10 percent).  During this period, the Veteran's combined schedular rating was 60 percent.  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

As discussed in the October 2015 Board Remand, the Veteran reported that she stopped working full time in October 2007, and that from November 2007 to May 2008 she worked only part time as a self-employed after-school teacher.  It is unclear from the record whether, and to what extent, the Veteran had been able to maintain any employment since that time (from May 2008 to February 2012).  In an August 2012 application for disability benefits from the Social Security Administration, the Veteran indicated that the inability to function and/or work began in March 2011.  During the November 2012 Videoconference Board hearing (notably, after the appeal period prior to February 27, 2012), the Veteran testified that she stopped working as a personal trainer due to her hysterectomy, back pain, and hip disability, and that her psychiatric disorder, headaches, and sinusitis have also impaired her ability to work because, as a personal trainer, she is unable to demonstrate movements to her clients, she becomes hot, dizzy, and disoriented, and she must frequently use the bathroom.  See Hearing Transcript at 15-16.

As noted in the October 2015 Board Remand, the Veteran's VA and private treatment records show that she has regularly reported severe pain, abdominal distress, headaches, and functional impairment.  In the December 2008 VA examination report, the Veteran reported that the functional impairment caused by the service-connected back disability was that she cannot lift anything and it is hard to drive in pain.  She also reported that the functional impairment caused by the service-connected sinusitis was that her vision is distorted, and she gets dizzy, feels lethargic, and experiences pain.  In an October 2010 VA examination report, it was noted that the Veteran's service-connected hemorrhoids caused her constant irritation and pain.

In this case, it is unclear whether the totality of the service-connected disabilities (sinusitis and a back disability from June 5, 2008 through May 27, 2010, and sinusitis, a back disability, migraines, hemorrhoids, a digestive disorder manifested by symptoms or irritable colon syndrome associated with hemorrhoids, and a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids from May 28, 2010 through February 26, 2012) render the Veteran unemployable for the appeal period prior to February 27, 2012.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  For the above reasons, the Board finds that a remand for an opinion is necessary to assist in determining whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected disabilities prior to February 27, 2012.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide a complete employment history for the period from May 2008 to February 27, 2012.

2. After the completion of paragraph 1), forward the Veteran's claims file to an occupational or similar specialist to assist in determining the retroactive functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment prior to February 27, 2012.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the vocational specialist.  Another in-person examination of the Veteran is not required since only a retroactive opinion is requested as to whether the Veteran's service connected disabilities, alone, rendered her unemployable at any point prior to February 27, 2012.

The VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that the Veteran was unable to secure or maintain substantially gainful employment solely as a result of the functional effect of the service-connected sinusitis and lumbar strain with degenerative joint disease and intervertebral disc syndrome for the period from June 5, 2008 through May 27, 2010?

b) Is it as likely as not (50 percent probability or greater) that the Veteran was unable to secure or maintain substantially gainful employment solely as a result of the functional effect of the service-connected sinusitis, lumbar strain with degenerative joint disease and intervertebral disc syndrome, migraines, hemorrhoids, a digestive disorder manifested by symptoms or irritable colon syndrome associated with hemorrhoids, and a digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids for the period from May 28, 2010 through February 26, 2012?

The VA examiner should comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

3. After completing all indicated development, readjudicate the appeal of entitlement to a TDIU prior to February 27, 2012.  If the determination remains adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




